             Case 1:18-cv-02334-AT-KHP Document 97 Filed 12/03/19 Page 1 of 1



RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                     DIANE L. HOUK
ANDREW G. CELLI, JR.                             ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF               600 FIFTH AVENUE AT ROCKEFELLER CENTER                        ALISON FRICK
JONATHAN S. ABADY                                    10TH FLOOR                                  DAVID LEBOWITZ
EARL S. WARD                                 NEW YORK, NEW YORK 10020                            DOUGLAS E. LIEB
ILANN M. MAAZEL                                                                                ALANNA KAUFMAN
HAL R. LIEBERMAN                                                                                EMMA L. FREEMAN
                                                TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                                DAVID BERMAN
                                                FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                               HARVEY PRAGER
                                                 www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              SCOUT KATOVICH
KATHERINE ROSENFELD                                                                               NICK BOURLAND
DEBRA L. GREENBERGER                                                                          ANDREW K. JONDAHL
ZOE SALZMAN
SAM SHAPIRO

                                                                      December 3, 2019
    By ECF

    Hon. Katherine Parker
    United States Magistrate Judge
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, New York 10007

                           Re:     Clark, et al., v. City of New York, No. 18 Civ. 02334 (AT) (KHP)

    Dear Judge Parker:

            This firm represents Plaintiffs in this matter. The parties jointly write to request that the
    Court adjourn the status conference scheduled for December 9, 2019, see Dkt. Nos. 85 & 87, in
    light of the settlement conference scheduled for December 16, 2019, see Dkt. No. 96. Because
    discovery in this matter is currently stayed pending settlement discussions, the parties agree that
    a separate status conference is unnecessary; any discovery deadlines can be discussed at the
    December 16, 2019 conference.

            We are available at the Court’s convenience, should any questions arise.


                                                              Respectfully submitted,

                                                                   /s/
                                                              Emma L. Freeman



    cc.     All Counsel of Record (by ECF)
